Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in response to the correspondence filed 03/06/2020.
Claims 2-21 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,409,964. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 2, 9 and 16 of the present application are anticipated by each of the claim limitations of claims 1, 7 and 13 of U.S. Patent No. 10,409,964.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 9-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0242597 to Danciu in view of US 2006/0272031 to Ache et al. (hereinafter Ache).
As to claims 2, 9 and 16, Danciu teaches a method comprising: receiving, by a client-side computing device (content sharing platform, FIG. 1 and paragraph 21, wherein content sharing platform can be a personal computer, laptop, tablet or desktop, based on the broadest reasonable interpretation taken by the Examiner in view of the specification the content sharing platform meets a client-side computing device), a request to initiate presentation of a digital movie (FIG. 3, box 302 and paragraph 53, receives an indication that a user wishes to play a content item [paragraph 3, content includes movies]), the client-side computing device being physically connected to a digital projector (FIG. 1, network 102 and paragraph 27, wherein the network can be wired, therefore the content sharing platform would be physically connected to the user device and/or playback device); receiving the unique identifier from the digital projector (paragraph 62, receiving the IP address of the playback device); comparing the unique identifier received from the digital projector to a unique identifier stored by the client-side computing device, yielding a comparison (paragraphs 39 and 64, determining if the IP address matches the stored IP address); and responding to the request to initiate presentation of the digital movie based on the comparison (paragraphs 64 and 65, IP address matches and the token is verified allowing play of the content)
Danciu does not explicitly teach in response to receiving the input to initiate presentation of the digital movie, querying the digital projector that is physically connected to the client-side computing device for a unique identifier of the digital projector.
However, Ache teaches in response to receiving the input to initiate presentation of the digital movie, querying the digital projector that is physically connected to the client-side computing device for a unique identifier of the digital projector (paragraph 10, once the user requests to access the electronic content … queries the user device for its unique ID).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Danciu to include the method of querying for a unique ID as taught by Ache in order to have a static identifier for each digital projector therefore increasing the accuracy and efficiency of authenticating the requesting user, thus optimizing the overall security of the system.
As to claims 3, 10 and 17, Danciu teaches wherein responding to the request to initiate presentation of the digital movie based on the comparison comprises: in response to determining, based on the comparison, that the unique identifier received from the digital projector does not match the unique identifier stored by the client-side computing device, denying the request to initiate presentation of the digital movie (paragraph 67, token cannot be verified not authorized to play the content).
As to claims 4 and 11, Danciu teaches transmitting a notification indicating that the unique identifier received from the digital projector does not match the unique identifier stored by the client-side computing device (paragraph 67, sends notification).
As to claims 5, 12 and 18, Danciu teaches wherein responding to the request to initiate presentation of the digital movie based on the comparison comprises: in response to determining, based on the comparison, that the unique identifier received from the digital projector does matches (paragraph 65, verification of the token, authorized to play the content).

Allowable Subject Matter
Claims 6-8, 13-15 and 19-21 would be allowable if rewritten to overcome the non-statutory double patenting rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566.  The examiner can normally be reached on Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497